NIX, Presiding Judge.
The- petitioner,' Tony W. Rodden, has filed an Original Proceeding in this Court seeking a writ of mandamus directed to the District Court of Oklahoma County, Oklahoma, requiring them to furnish him with a casemade in case #30146, in which petitioner plead guilty to the crime of Murder on November 30, 1964.
The statute governing the time in which an appeal can be perfected to this Court, Title 22, O.S.A. § 1054, in effect at time of judgment and sentence, provides that an appeal must be perfected in a felony case within three months from date of judgment and sentence, and this Court has held that an application filed after this time will be denied. Montgomery v. State, Okl. Cr., 375 P.2d 984.
And, further, in the same case:
“Court of Criminal Appeals will not issue order directing that casemade or transcript be prepared at expense of county where the application for such casemade or transcript is filed after the expiration of the time in which an appeal may be taken.”
The relief prayed for, is accordingly denied.
BUSSEY and BRETT, JJ., concur.